



COURT OF APPEAL FOR ONTARIO

CITATION: Carrick (Re), 2016 ONCA 963

DATE: 20161220

DOCKET: C61905

Feldman, MacPherson and Hourigan JJ.A.

IN THE MATTER OF:  QUENTIN CARRICK

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant, Quentin Carrick

Andrew Cappell, for the respondent, the Attorney General
    of Ontario

Julie Zamprogna Balles, for the respondent, St. Josephs
    Health Care London

Heard: December 15, 2016

On appeal from the disposition of the Ontario Review
    Board dated February 3, 2016.

ENDORSEMENT

[1]

The appellant appeals from the disposition of the Ontario Review Board
    dated February 3, 2016, with supporting reasons dated February 26, 2016. In its
    disposition the Board ordered that the appellant continue to be detained at the
    Southwest Centre for Forensic Mental Health Care, St. Josephs Health Care
    London. The Disposition also provided that the person in charge of the
    hospital, in his or her discretion, could permit the appellant:

(a)

to attend within or outside of
    the hospital for necessary medical, dental, legal or compassionate purposes;

(b)

to enter the community of
    Southern Ontario, indirectly supervised;

(c)

a pass to attend a residential
    drug rehabilitation program within a 200 kilometre radius of the Southwest
    Centre for Forensic Mental Health Care, St. Josephs Health Care London,
    indirectly supervised; and

(d)

to live in Elgin and Middlesex
    Counties in accommodation approved by the person in charge.

[2]

The appellant appeals from this disposition on the basis that he does
    not pose a significant threat to the safety of the public and, therefore, the
    disposition is unreasonable. The proper disposition, asserts the appellant,
    would be an absolute discharge.

[3]

In support of his position, the appellants principal submission is that
    the Board did not take proper account of the reasons of this court in the
    appeal of the Boards previous disposition relating to the appellant. In
R.
    v. Carrick
, 2015 ONCA 866, this court allowed an appeal from the Boards
    disposition dated October 6, 2014 and ordered that the matter be returned to
    the Board for a fresh determination. The appellant submits that the Boards
    fresh determination (the disposition at issue in this appeal) is infected with
    the same errors as the previous disposition.

[4]

We do not accept this submission. We begin by noting that in its
    decision in 2015 this court did not find that the appellant was not a
    significant threat to the safety of the public; rather the court found problems
    with the Boards reasoning process:

[43] Given the history of the appellants detention and the
    state of the expert evidence, the Board needed to do more than simply assert
    that the appellant continues to pose a significant threat to the safety of the
    public. It had to address the conflict in the evidence and explain why it was
    satisfied that the appellant poses a significant threat. In my view, its
    failure to do so renders its decision unreasonable.

[44] It does not follow from the conclusion that the Boards
    decision is unreasonable that the appellant poses no significant risk to the
    safety of the public and should be discharged. It is simply the case that the
    Board has not made a reasonable decision. The risk posed by the appellant is a matter
    for the Board in the exercise of its expert judgment, not this court.

[5]

In its 2016 hearing and disposition, the Board paid heed to this courts
    admonition and instruction. It dealt explicitly with the conflict between some
    of the views of the appellants previous threating physician, Dr. Daly, and his
    current treating physician, Dr. Desjardins. The Board preferred the opinion of
    Dr. Desjardins, as it was entitled to do.

[6]

The Board also identified and relied on a significant new development
    since the previous hearing:

[T]here is no doubt that he brought a dangerous and potentially
    de-stabilizing drug [methamphetamine] into a psychiatric facility. This act in
    itself was risky and irresponsible, and displayed a disregard for the safety of
    others.

[7]

In the end, the Board concluded that the appellant remains a significant
    threat to the safety of the public as defined in
Winko v. British Columbia
,
    [1999] 2 S.C.R. 625. The core of the Boards reasoning on this issue is:

[The appellants counsel] submitted that he does not represent
    a risk to the safety of the public because he has not committed any acts of
    physical violence while under the jurisdiction of the Board. However, his
    antecedents strongly suggest that he is capable of committing them when in need
    of money for drugs. The Board notes the boldness in which Mr. Carrick carried
    out the index offence, the potential psychological harm to the five year old in
    the residence, and his lengthy criminal record containing many entries for
    violence. He also exhibits aggression towards the staff, and, according to the
    hospital report at p. 82 is calm in one moment and then picking fights with
    peers.

[8]

When coupled with the Boards review of the medical evidence and its
    reliance on the appellants clandestine carriage of methamphetamine into the
    hospital, we do not think that the Boards disposition is unreasonable.

[9]

We also observe that there is an important difference between the 2014
    and 2016 dispositions. The latter contains a provision permitting the appellant
    to live in the community if the treatment team thinks that will benefit him. We
    agree with the respondent Attorney General on this point (Factum, para. 40):

As it stands, the appellants disposition affords the appellant
    a great deal of freedom, as it allows him to live in the community. It is an
    appropriate disposition in the circumstances.

[10]

We trust that the hospital will give careful consideration to this new
    provision in the Disposition.

[11]

The appeal is dismissed.

K.
    Feldman J.A.

J.C.
    MacPherson J.A.

C.W.
    Hourigan J.A.


